 

EXHIBIT 10.2

[NCR Logo]

1700 South Patterson Boulevard
Dayton, Ohio 45479                      

September 6, 2002

Mr. Mark Hurd
1616 Stafford Springs Place
Centerville, OH 45458

Dear Mark:

I am pleased to confirm your appointment as President and Chief Operating
Officer of NCR. This position will have all operating responsibilities for all
of NCR’s business units and will report to me, as Chairman and CEO..

  Annual Base Salary -- Your base salary will be increased to $650,000 effective
September 9, 2002 (“your appointment date”).       Bonus Performance Plan
(BPP) - As of your appointment date, your BPP eligibility will be increased to a
90% target award and a 180% maximum award. This award opportunity will be based
upon NCR Corporate basis of measure and will begin with your appointment date.
For 2002, your BPP will be pro-rated for eight months based upon your prior
position and four months based upon your new position.       Restricted Stock -
You will receive a special retention grant of 50,000 common shares of NCR
restricted stock. The shares will be held in a record account established in
your name with NCR's Transfer Agent and Stock Registrar (American Stock
Transfer), on your appointment date. The shares will vest in one-third
increments of 16,667 shares each year beginning one year after your appointment
date. This award will be subject to standard terms and conditions, including
non-competition and non-solicitation provisions.       Stock Options - You will
continue to participate in the Management Stock Option Program. In recognition
of your appointment, you will receive a special one-time grant for 50,000
options of NCR common stock. The grant date of these options will be your
appointment date and will have a strike price equal to the fair market value on
that day. These options will be subject to terms and conditions, including a
non-competition provision. Future grants are discretionary and set annually by
the Compensation Committee of the Board of Directors.  



--------------------------------------------------------------------------------

Other Benefits - Your eligibility and participation of other current executive
benefits remain unchanged with this appointment.       Severance - In the event
of a Company initiated termination other than for “Cause” or termination for
“Good Reason” (defined in the same manner as in the NCR Change-in-Control
Severance Plan for Executive Officers), you will receive cash payments totaling
one times your annual base salary over a period not to exceed one year.  

This letter reflects the entire agreement regarding the terms and conditions of
your employment. Accordingly, it supersedes and completely replaces any prior
oral or written communication on this subject. This letter is not an employment
contract and should not be construed or interpreted as containing any guarantee
of continued employment. The employment relationship at NCR is by mutual consent
(“Employment-At-Will”). This means that managers have the right to terminate
their employment at any time and for any reason. Likewise, the Company reserves
the right to discontinue your employment with or without cause at any time and
for any reason.

If you have any questions concerning the details of the appointment, please feel
free to contact me.

Sincerely,

/s/ Lars Nyberg

Lars Nyberg
Chairman and CEO

/s/ Mark Hurd September 9, 2002

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Agreed and Accepted Date Mark Hurd           cc: Wilbert Buiter          Alisa
Cheatham  